DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5” (Figures 1 and 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 7, 10-11, 13, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3 it is unclear what is meant by “7,500 x 0.4 mm”. What dimensions do these numbers correspond to? Is 0.4 mm the diameter of the bristle or the length of the bristle?
	In claim 7 it is unclear what is meant by “…the plunger, pusher or ram comprises a dimpled rubberised for assisting…” It seems as if there is text missing after “rubberised”.
Claim 10 is unclear and indefinite as the Examiner is unable to determine what the claimed invention is. Are the listed “tool embodiments” in addition or separate to the invention of claim 1? Is the claimed sink tool part of a kit including other tools? Also, “sourer” appears to be a misspelling of “scourer”. 
	Claim 13, it is unclear what is meant by “dishwasher safe”. 

	In claims 19-20, the list of indicia colors is unclear. It appears that the terminology following the color (for example “BNPISEBlue01”) is an industry term and the Examiner is unclear what this term is in reference to. Does this refer or identify a particular colorant material or product?
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sellers et al., US D520,246.
	Sellers et al. disclose the claimed invention including a kitchen brush tool (Title) comprising at least one dish brush at one end of a handle member with a gripping means and at least one plunger, pusher or ram at a second end of the handle member and distal to the dish brush (see annotated Figure 1), wherein the plunger, pusher or ram comprises a curved lip for increased articulation and a range of movement when moving food waste (see annotated Figure 1). Regarding claim 4, the handle member is ergonomically designed and dimensioned for easy grip (see Figures). Regarding claim 8, the curved lip is capable of allowing the tool to 

[AltContent: textbox (dimpled portion)][AltContent: arrow][AltContent: textbox (handle)][AltContent: textbox (plunger/pusher/ram)][AltContent: arrow][AltContent: textbox (curved lip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (brush)][AltContent: arrow]
    PNG
    media_image1.png
    904
    315
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Welsh, US 7,552,498.
	Sellers discloses all elements previously discussed above, however fails to disclose that the dish brush comprises nylon bristles of a specific dimension. It is noted that the brush of Sellers et al. is a kitchen scrub brush (Title, claim).
	Welsh teaches a brush for use in the kitchen (Column 2 Lines 47-51) wherein the bristles of the brush comprise nylon (Column 3 Lines 32-43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristles of Sellers et al. for ones that comprise nylon, as taught by Welsh, as suitable bristles for use in cleaning various surfaces in the kitchen environment.
7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Ballone et al., US 4,488,460.
	Sellers et al. disclose all elements previously mentioned above, however fails to disclose that the handle member comprises a matte finish handle for an easier grip.
	Ballone et al. teach a handle for a hand tool or implement (Abstract) and particularly teaches that the handle includes a matte finish for the grip as it is a less smooth and rougher surface (Column 3 Lines 46-49).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle member of Sellers et al. so that it has a matte finish, as taught by Ballone et al., for an improved grip.
s 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Cosner, US RE 32,141.
	Sellers et al. disclose all elements previously mentioned above, however fails to disclose any particular material for the plunger or that it is molded. Regarding claim 7, the plunger, pusher or ram comprises a dimpled surface (Figure 6).
	Cosner teaches a plunger, pusher or ram (7) that comprises rubber or is rubberised as it is safe and is easily cleaned (Column 1 Lines 10-14). Regarding claim 13, the rubber tool is formed in one piece by molding (see Figures, Column 1 Lines 12-14).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger, pusher or ram of Sellers et al. to be rubber or is rubberised, as taught by Cosner, as it is a material suitable for use in the kitchen as it is safe and easily cleaned.
9.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Welsh, US 7,552,498.
	Sellers et al. disclose all elements previously discussed above, however fails to disclose that the tool can include other embodiments including interchangeable and removable tools that attach or detach from the handle.
	Welsh teaches a brush for use in the kitchen (Column 2 Lines 47-51) wherein the bristles may be substituted for sponge-type heads (Column 3 Lines 39-47).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brush head of Sellers et al. to alternatively include .
10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Sampaio, US 7,461,993.
	Sellers et al. disclose all elements previously discussed above, however fails to disclose that the handle member is hollow to house a reservoir for a soap dispenser.
	Sampaio teaches a similar kitchen brush tool where the handle member (14) is hollow to house a reservoir for a soap dispenser (Column 2 Lines 36-38) so that the tool has the ability to dispense and simultaneously scrub an area to be cleaned (Column 1 Lines 19-21).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle member of Sellers et al. to be hollow to house a reservoir for soap, as taught by Sampaio, so that a user will have soap easily accessible in order to simultaneously dispense and clean.
11.	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 in view of Hansen, US 7,958,587.
	Sellers et al. disclose all elements previously discussed above, however fails to disclose that the handle member comprises indicia thereon indicating a range of movement when moving food into the waste disposer unit.
	Hansen teaches indicia (32, measurement indicia, see Figures) so that a user has an indication of the depth of recess into which the tool is inserted (Column 2 Lines 4-6). Regarding claim 16, the indicia is an inscribed line to indicate a distance in which the tool is inserted into an opening (32, see Figures).
.
12.	Claims 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 and Hansen, US 7,958,587 as applied to claim 14, in view of “Disposal Genie” https://www.amazon.com/Disposal-Garbage-Strainer-Kitchen-10451/dp/B004XWZS08/.
	Sellers et al. and Hansen disclose all elements previously discussed above, however fails to disclose that the indicia further includes a color change at an end of the plunger member relative to the handle member to indicate how far to push the plunger into a food waste disposer baffle. Regarding claim 17, Hansen teaches that the indicia is an inscribed line to indicate a distance in which the tool is inserted into an opening (32, see Figures).
	“Disposal Genie” teaches a handle of a garbage disposal plunger member that is blue in color and a plunger that is a grey/black in color (see Figures). The colors visually indicate a color change between and “relative” to the handle and plunger. Regarding claim 20, the indicia color maybe include blue, green, and grey (see Figures).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colors used in the construction of Sellers et al. to include a color change at an end of the plunger relative to the handle member as taught by “Disposal Genie” so that a user can visualize the location of the handle relative to the plunger in use. 
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 and Welsh, US 7,552,498 as applied to claim 2, in view of Jungnickel et al., US 2014/0359956.
	Sellers et al. and Welsh disclose all elements previously discussed above, however fail to disclose that the bristles comprise indicia to indicate wear of the bristles and time for replacement.
	Jungnickel et al. teach a toothbrush that uses nylon bristles (30, 32) that comprise indicia (indicator material, paragraph 0034) so that during the use lifetime of the brush, the indicator visually shows the extent to which the bristle is worn over time (paragraph 0034).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nylon bristles of Sellers et al. and Welsh to include an indicia to indicate wear of the bristles, as taught by Jungnickel et al. so that over the lifetime of use of the tool the user can easily visualize bristle being worn over a duration of time.
14.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al., US D520,246 and Hansen, US 7,958,587 as applied to claim 14.
	Sellers et al. and Hansen disclose all elements previously mentioned above, however fail to disclose a color for the indicia. MPEP 2144.04(I) discusses, with regard to aesthetic design changes, In re Seid, 161 F.2d 229, 73 USPQ 431 in which “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. 
.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D274,273 to Auerbach and US 5,617,605 to Hoerner et al. each teach devices that include both a brush at one end of a handle and a plunger at another end of the handle for use in moving refuse in a garbage disposal unit.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg